 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCustom Recovery, Division of Keystone Resources,Inc. and United Steelworkers of America, AFL-CIO-CLC, Petitioner. Case 10-RC- 10569September 27, 1979SUPPLEMENTAL DECISION, ORDER, ANDCERTIFICATION OF RESULTSBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEPursuant to a Decision and Direction of Election,an election was conducted in this proceeding onMarch 19, 1976.' On June 16, 1977, the Board setaside the election because of preelection conduct bythe Employer found to constitute unfair labor prac-tices in Case 10-CA-11825, a consolidated case.2Subsequently, the United States Court of Appeals forthe Fifth Circuit denied enforcement of the Board'sOrder in Case 10-CA-11825.3Thereafter, the Em-ployer filed a motion to vacate decision and to certifyresults of election.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-I The tally of ballots showed that 33 ballots were cast for, and 37 ballotswere cast against, the Petitioner. There remain two unresolved challegedballots, a number insufficient to affect the results.2 230 NLRB 247 (1977).3 Custom Recovery, Division of Keystone Resources, Inc. v. N.L.R.B., 597F.2d 1041 (5th Cir. 1979).tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In denying enforcement of the Board's Order inCase 10-CA-11825, the court found, contrary to theBoard, that the Employer neither interrogated an em-ployee nor unlawfully threatened to discharge him forengaging in union activity during worktime. Since thecourt found that the Employer's conduct did not vio-lated the Act, and that was the basis upon which theEmployer was alleged and found by the Board tohave interfered with the holding of a fair election, weshall vacate our Direction of Second Election andcertify the results of the election conducted on March19, 1976.ORDERIt is hereby ordered that Case 10-RC-10569 be,and it hereby is, severed from Case 10-CA-1 185 andthat the Direction of Second Election in 230 NLRB247 (1977) be, and it hereby is, vacated.CERTIFICATON OR RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for United Steelworkers ofAmerica, AFL-CIO-CLC, and that said labor or-ganization is not the exclusive representative of all theemployees, in the unit herein involved, within themeaning of Section 9(a) of the National Labor Rela-tions Act, as amended.245 NLRB No. 72512